Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5), in the reply filed on January 21, 2021, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “an area ratio of Cu3P phase in a region extending by up to 50 µm toward the Cu member side from a bonding surface of the ceramic member is equal to or lower than 15%,” is unclear because the range of “equal to or lower than 15%” has a lower limit of 0%.  Thus, an area ratio of Cu3P phase of 0% would read on the claimed limitation, but would also render the claim indefinite, because the scope of the limitation “an area ratio of 3P phase” would be unclear.  Therefore, the metes and bounds of the claim cannot be determined.  Claims 2 and 4, respectively, recite limitations which are similar to the limitations described above (“an area ratio of Cu3P phase in a region extending by up to 50 µm toward the circuit layer side from a bonding surface of the ceramic substrate is equal to or lower than 15%”; and “an area ratio of Cu3P phase in a region extending by up to 50 µm toward the metal layer side from a bonding surface of the ceramic substrate is equal to or lower than 15%”), and thus these limitations are also unclear for the same reasons as set forth above.
Claims 2-5 depend from claim 1, and thus, are also rejected for the same issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasaki et al. (US 2015/0208496; hereinafter, Terasaki).
Regarding claim 1, Terasaki discloses a bonded body (Figs. 1, 2, 5 and 6) comprising: 
a ceramic member 11 (Figs. 5-6) formed of ceramics (¶ [0067]: “ceramic substrate 11”); and 
a Cu member 22(12) (Figs. 5-6) formed of Cu or a Cu alloy (¶ [0067]: “copper plate 22”), 
wherein in a bonding layer 27 (Fig. 6) formed between the ceramic member 11 (Fig. 6) and the Cu member 22 (Fig. 6), an area ratio of a Cu3P phase in a region extending by up to 50 thus it is implicit an area ratio of Cu3P in the bonding layer is 0%). 

Regarding claim 2, Terasaki discloses a power module substrate 10 (Figs. 1-6, ¶ [0065]: “power module substrate 10”) which is the bonded body according to claim 1, the power module substrate 10 (Fig. 5) comprising; 
a ceramic substrate (¶ [0065]: “ceramic substrate 11”) formed of the ceramic member 11 (Figs. 5-6); and 
a circuit layer 12 (Figs. 5-6, ¶ [0067]) which is formed on one surface of the ceramic substrate and formed of the Cu member 22 (Figs. 5-6, ¶ [0067]), 
wherein in a bonding layer 27 (Fig. 6) formed between the ceramic substrate 11 and the circuit layer 22(12) (Fig. 6), an area ratio of a Cu3P phase in a region extending by up to 50 µm toward the circuit layer side from a bonding surface of the ceramic substrate is equal to or lower than 15%  (¶ [0103]: “a reaction between Cu and Ag, and thus a molten metal region 27 is formed at an interface between the copper plate 22 and the ceramic substrate 11”; thus it is implicit an area ratio of Cu3P in the bonding layer is 0%). 
Regarding claim 3, Terasaki discloses the power module substrate according to claim 2, wherein a metal layer 13(23) (Fig. 5) formed of Al or an Al alloy (¶ [0070]: “aluminum plate 23”) is formed on the other surface of the ceramic substrate 11 (Fig. 5). 

a ceramic substrate (¶ [0065]: “ceramic substrate 11”) formed of the ceramic member 11 (Figs. 5-6); 
a circuit layer 13(23) (Fig. 5, ¶ [0070]) formed on one surface of the ceramic substrate 11 (Fig. 5); and 
a metal layer 12 (22) (Fig. 5) which is formed on the other surface of the ceramic substrate 11 (Fig. 5) and formed of the Cu member (¶ [0067]), wherein in a bonding layer 27 (Fig. 6) formed between the ceramic substrate 11 and the metal layer 12(22) (Fig. 6), an area ratio of a Cu3P phase in a region extending by up to 50 µm toward the metal layer side from a bonding surface of the ceramic substrate is equal to or lower than 15% (¶ [0103]: “a reaction between Cu and Ag, and thus a molten metal region 27 is formed at an interface between the copper plate 22 and the ceramic substrate 11”; thus it is implicit an area ratio of Cu3P in the bonding layer is 0%).  
Regarding claim 5, Terasaki discloses a power module 1 (Figs. 1-6, ¶ [0064]: “power module 1”) comprising: the power module substrate 10 (Fig. 1) according to claim 2; and a semiconductor element 3 (Fig. 1) mounted on the circuit layer 12 (Fig. 1) of the power module substrate 10 (Fig. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829